Citation Nr: 0405710	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for left knee chondromalacia.

2.  Entitlement to an initial evaluation greater than 10 
percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969 in the U.S. Marine Corps, in country, in the Republic of 
Vietnam.  His awards and decorations include the Combat 
Action Ribbon (CAR), among others.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the RO.  It was 
next remanded in March 2001 for additional development.  In 
October 2001, service connection was established, and a 10 
percent rating was assigned for each knee disability.  The 
veteran disagreed with the assigned disability percentage.  



FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his bilateral knee disabilities, or 
to put VA on notice of any such evidence; VA has obtained all 
relevant, adequately identified evidence; and all evidence 
necessary for the equitable disposition of the veteran's 
claims has been developed.

2.  The veteran's left knee disability is manifested 
primarily by mild functional impairment resulting from the 
noncompensable limitation of 10 to 15 degrees of motion, 
decrease in endurance, and pain, allowing the veteran to walk 
shorter distances, during periods of "flare-ups."  

3.  The veteran's right knee disability is manifested 
primarily by mild functional impairment resulting from the 
noncompensable limitation of 10 to 15 degrees of motion, 
decrease in endurance, and pain, allowing the veteran to walk 
shorter distances, during periods of "flare-ups."  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's initial claims that he had knee pains and 
locking since service were initially denied in a June 1999 
RD.  In March 2001, however, the Board requested additional 
development, noting that the veteran was a combat veteran 
under 38 U.S.C.A. § 1154(b).  The RO performed the requested 
development, including informing the veteran that he should 
submit, or put VA on notice of, any treatment records, 
including any additional records from his private physician.  
The RO also scheduled the veteran for a VA compensation and 
pension examination in order for the VA examiner to opine on 
whether there was a nexus between the veteran's service and 
any current extant disorder.  The veteran's claims for 
service connection were granted in October 2001, but the 
veteran disagreed with the initial disability percentage 
assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (staged ratings may apply in appeals from initial 
disability rating).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The first issue the Board must address 
concerns whether notice to the veteran was required, and if 
so, whether notice sufficient under the current state of VA 
law and regulation was provided.  

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
the instant case the issues on appeal arose initially in the 
veteran's notice of disagreement with the October 2001 rating 
decision.  However, section 5103(a) notice had not been 
previously given regarding the claim for service connection 
for a bilateral knee condition, as that claim was filed in 
May 1999, prior to the passage of the VCAA.  Thus, VAOPGCPREC 
8-03 does not impact whether the notice provisions were 
satisfied in this case.

To determine whether the notice provisions have been 
satisfied, the Board will first address the United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which appeared to hold, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, an application for service connection 
for a bilateral knee disorder was received in May 1999.  
After development action requested in the March 2001 BVA 
remand was completed, service connection was granted in an 
October 2001 RD.  The veteran appealed the specific 
disability percentage he was assigned.  Only after that RD 
was promulgated did the RO provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertains to the 
claim.  This was done in the April 2001 letter immediately 
following the BVA remand, the January 2002 statement of the 
case (SOC), the January 2003 supplemental statement of the 
case (SSOC), and in the August and September 2003 VCAA notice 
letters.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO RD denying an evaluation in 
excess of 10 percent for the veteran's knee disorders, the 
timing of the notice does not appear to comply with the 
express requirements crafted in Pelegrini.  While the Court 
did not address whether, and, if so, how, VA can possibly 
cure such a timing defect, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini opined, on the one hand, that the 
failure to provide the notice until after a veteran has 
already received an initial unfavorable RD, i.e., a denial of 
the claim, would largely nullify the purpose of the notice 
and, as such, prejudice the veteran by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  On the other hand, 
the Court intimated that VA could demonstrate that the lack 
of a pre-RD notice was not prejudicial to the veteran.  Id. 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two views on prejudice, Pelegrini has left 
open the possibility of a non-prejudicial error exception to 
the failure to issue a pre-RD VCAA notice.  To find otherwise 
would require the Board to remand every case for the purpose 
of having the RO provide a pre-initial adjudication notice.  
The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the NOD and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an RO 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.   Further, the 
Board points out that the veteran also has an opportunity for 
instantaneous de novo review, at the AOJ level, by electing 
the Decision Review Officer (DRO) process, which may be 
instituted immediately after the RO receives the veteran's 
NOD to the RD.  This de novo review, if undertaken after the 
appropriate notices were made, would also eradicate the 
Court's "adverse determination hurdle" concerns.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 2003 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, in 
this case, the veteran did not respond to VA's inquires from 
the March 2001 BVA remand, and the April 2001 notice letter, 
or any of the subsequent notices sent with the SOC or SSOC, 
which are prepared expressly to help him craft his appeal by 
notifying him of the evidence considered, the law and 
regulations pertinent to his appeal, and what action VA has 
taken on his claim.  Thus, the veteran in this case has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Additionally, with respect to the content of the notice 
required, the RO specifically notified the veteran, in August 
2003, to review his records to make sure he had not 
overlooked any important evidence, and told him to send VA 
any medical evidence he had.  See generally, § 3.159(b)(1).  
The March 2001 BVA remand also informed him that he should 
make VA aware of anything he may have in his possession, and 
the April 2001 letter advised him that he should provide 
sufficient information to conduct a search for records that 
pertain to the claim.  Thus, in this case, the Board finds 
that the veteran was fully notified of the need to give to VA 
any evidence pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

Next, the Board can turn to the pertinent issues at hand, in 
determining whether the initial ratings assigned to the 
veteran's knee disabilities are appropriate.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2.  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Those provisions 
stipulate that arthritis established by x-ray findings will 
be rated on the basis of limitation of motion of the joints 
involved, in this case, under Diagnostic Codes 5260 and 5261.  
When the limitation of motion is noncompensable, a rating of 
10 percent for each major joint or group of minor joints is 
to be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 


percent rating is assigned.  A 20 percent rating is also 
assigned where the above is 
present with occasional incapacitating exacerbations.  Id.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  Id.

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation under Diagnostic Code 
5256; in flexion between 10 and 20 degrees is evaluated as 40 
percent disabling; in flexion between 20 and 45 degrees is 
evaluated as 50 percent disabling; and with extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees of 
more is evaluated as 60 percent disabling.  Id.

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.  Id.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and 30 percent disabling when leg 
flexion is limited to 15 degrees.  In addition, limitation of 
flexion to 60 degrees is required for a noncompensable 
evaluation to be assigned under these criteria.  Similarly, 
limitation of leg extension is evaluated as 10 percent 
disabling under Diagnostic Code 5261 when leg extension is 
limited to 10 degrees; as 20 percent disabling when leg 
extension is limited to 15 degrees; as 30 percent disabling 
when extension is limited to 20 degrees; as 40 percent 
disabling when extension is limited to 30 degrees; and as 50 
percent disabling when extension is limited to 45 degrees.  
Where extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  Id.

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; a marked 
knee or ankle disability is evaluated as 30 percent 
disabling; and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  Id.

A genu recurvatum disorder with objective demonstration of 
weakness and insecurity in weight bearing is evaluated as 10 
percent disabling under Diagnostic Code 5263.  Id. 

The report of the veteran's VA compensation and pension 
examinations, however, as well as special MRI and x-ray 
studies, do not reflect that a greater rating is warranted 
for either a left or right knee disability.  The evidence 
does not show ankylosis, laxity, subluxation or instability.  
The evidence also does not establish a dislocated semilunar 
cartilage disability, any compensable limitation of flexion 
or extension of the knee, or tibia or fibula impairment.  
Similarly, no genu recurvatum disorder has been diagnosed or 
otherwise assessed at any time.  

In particular, the 1998 magnetic resonance imaging (MRI) 
studies show that the veteran's medial meniscus and lateral 
meniscus were intact.  The June 2001 VA examination report 
shows that the veteran had full range of motion in both 
knees, and the ligaments were stable.  He reported some 
radiating pain down his right leg, and an x-ray report 
revealed that 2 views of the right tibia and fibula showed no 
fracture, dislocation or soft tissue abnormality.  The 
January 2003 examination report reveals that the veteran had 
a completely normal gait, with the appearance of his knees 
being atraumatic.  There was no swelling or effusion and no 
signs of infection or inflammation.  Range of motion was 
full, from zero to 140 degrees, with pain at the end point of 
flexion, right greater than left.  Strength, however, was 5/5 
bilaterally, against resistance; sensation and circulation 
were normal, with pulses 2+ and equal, bilaterally.  The 
diagnosis was bilateral chondromalacia patellae.  The 
examiner specifically commented on the DeLuca factors.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  There was no 
weakness, incoordination or instability, although there was 
subjective fatigability with decreased endurance during a 
flare-up.  The examiner aptly provided an opinion that during 
a flare, the veteran's symptoms would result in allowing him 
to walk shorter distances and a mild decrease in range of 
motion of 10 to 15 degrees.  

Based on the evidence, Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 or 5263 do not apply to the facts of 
this case.  

Thus, the only code that could apply is 5003.  However, since 
there is no limitation of motion, but only x-ray evidence of 
degenerative change, the veteran would only be assigned a 10 
percent evaluation, for both knees, due to involvement of two 
or more major joints.  There is also no evidence of 
incapacitating exacerbations, to warrant the assignment of a 
combined 20 percent rating under code 5003.  Thus, after 
consideration of the DeLuca factors at 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board determines that the veteran's left and 
right knee disabilities are appropriately rated at 10 percent 
disabling, each, (plus the bilateral factor) under diagnostic 
code 5003, for the mild functional impairment resulting from 
the noncompensable limitation of 10 to 15 degrees of motion, 
decrease in endurance, and pain, allowing the veteran to walk 
shorter distances.  See DeLuca, 8 Vet. App. at 204-07 (when 
determining severity of musculoskeletal disabilities must 
consider extent of additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when symptoms 
"flare up," and assuming these factors not contemplated in 
governing criteria).  

Thus, the veteran's left and right knee disabilities are 
appropriately rated, during the entire appeal period.  
Therefore, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply, and the 
claim must be denied.  



ORDER

An initial evaluation greater than 10 percent for left knee 
chondromalacia is denied.

An initial evaluation greater than 10 percent for right knee 
chondromalacia is denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



